Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
	Applicant has elected Species 1 in Figs. 1-6 with traverse in the reply filed on 11/4/2021.  Claims 1, 5-7, 11-26 are currently pending in this application.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 17-19, 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIAO (2019/0300111) in view of WATARAI (2017/0113759).


LIAO does not teach a connector receiving space
WATARAI teaches a connector receiving space (space receiving 78) 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the wired connection in LIAO to include the connector receiving space in WATARAI so the cable is easily removed to service the derailleur and replaced if damaged.



Regarding Claim 17, LIAO as modified teaches further comprising: a connector (WATARAI 78) configured to be disposed to the connector receiving space (WATARAI space receiving 78).

Regarding Claim 18, LIAO as modified teaches wherein the connector (WATARAI 78) configured to be at least partly disposed on the connector receiving space (WATARAI space receiving 78).

Regarding Claim 19, LIAO as modified teaches wherein the connector receiving space (WATARAI space receiving 78) is an interior space formed to the linkage structure (30).

Regarding Claim 25, LIAO as modified teaches further comprising a battery (422).

Regarding Claim 26, LIAO as modified teaches wherein, the linkage structure (30)(40) further includes a battery receiving space (space inside 40) to which the battery is configured to be disposed.


Claims 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIAO (2019/0300111) in view of WATARAI (2017/0113759) and further in view of BROWN (2019/0100280).

Regarding Claim 23, LIAO as modified teaches wherein the connector receiving space (WATARAI space receiving 78) in a space (30).
LIAO does not teach another listed component in the same space
BROWN teaches the data reader (214) receiving space.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in LIAO as modified to include the 

Regarding Claim 24, LIAO as modified teaches further comprising: a support member (310) and a connector (WATARAI 78); and wherein the support member is configured to support a connector (WATARAI 78); wherein the connector is configured to be disposed to at least two corresponding spaces, the connector receiving space and the data-reader receiving space; wherein the corresponding space share a same space (30); and wherein the support member (310) is configured to be disposed to the corresponding space.
LAIO does not teach another listed component in a second corresponding space in the support member sharing a same space.
 BROWN teaches a support member with a data reader (214) in a second corresponding space in the support member sharing a same space as the connector.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in LIAO as modified to include the component in BROWN as a matter of design choice to create a compact derailleur with a protected encoder.





s 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIAO (2019/0300111) in view of WATARAI (2017/0113759) and further in view of PASQUA (2018/0237104).

Regarding Claim 5, LIAO as modified does not teach further comprising: a charging portion configured to be disposed to the charging-portion receiving space.
PASQUA teaches further comprising: a charging portion (444) configured to be disposed to the charging-portion receiving space (space receiving 444).  The charging portion is attached to the motor unit just as in LIAO.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in LIAO as modified to include a charging port as in PASQUA so the derailleur can be charged by plugging a power source to the derailleur which may improve convenience.

Regarding Claim 6, LIAO as modified teaches wherein the charging portion (PASQUA 444) is configured to be at least partly disposed to the charging-portion receiving space (PASQUA space receiving 444).

Regarding Claim 7, LIAO as modified teaches wherein the charging-portion receiving space (PASQUA space receiving 444) is an interior space formed to the linkage structure (30)(40).




Claims 11-13, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIAO (2019/0300111) in view of WATARAI (2017/0113759) and further in view of HASHIMOTO (2016/0257377).

Regarding Claim 11, LIAO as modified does not teach further comprising: an operating member configured to be disposed to the operating-member receiving space.
HASHIMOTO teaches further comprising: an operating member (86) configured to be disposed to the operating-member receiving space (20). The data reader is in the motor unit.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in LIAO as modified to include an operating member as in HASHIMOTO so fine adjustment of the derailleur shifting is computer controlled.

Regarding Claim 12, LIAO as modified teaches wherein the operating member (HASHIMOTO 86) is configured to be at least partly disposed to the operating- member receiving space (HASHIMOTO 20) (space inside 30 where the operating member is).

Regarding Claim 13, LIAO as modified teaches wherein the operating-member receiving space (HASHIMOTO 86, 20) is an interior space formed to the linkage structure (space inside 30 where the operating member is).

Regarding Claim 20, LIAO as modified does not teach further comprising: a data reader configured to be disposed to the data-reader receiving space.
HASHIMOTO teaches further comprising: a data reader (89) configured to be disposed to the data-reader receiving space (20).  The data reader is in the motor unit.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in LIAO as modified to include a data reader as in HASHIMOTO so the controller can receive derailleur position feedback to control the derailleur.

Regarding Claim 21, LIAO as modified teaches wherein the data reader (HASHIMOTO 89) is configured to be at least partly disposed on the data-reader receiving space (HASHIMOTO 20).

Regarding Claim 22, LIAO as modified teaches wherein the data-reader (HASHIMOTO 89) receiving space (HASHIMOTO 20) is an interior space formed to the linkage structure (space inside 30 where the data reader is).





s 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIAO (2019/0300111) in view of WATARAI (2017/0113759) and further in view of DUEWELING (2019/0351971).

Regarding Claim 14, LIAO as modified does not teach further comprising: a display unit configured to be disposed to the display-unit receiving space.
DUEWELING teaches further comprising: a display unit (176) configured to be disposed to the display-unit receiving space (160).  The LED is located on the motor unit.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in LIAO as modified to include a display as in DUEWELING so the derailleur can visually signal operating states of the electronic control device.

Regarding Claim 15, LIAO as modified teaches wherein the display unit (DUEWELING 176) is configured to be at least partly disposed to the display-unit receiving space (DUEWELING 160).

Regarding Claim 16, LIAO as modified teaches wherein the display-unit receiving space (DUEWELING 160) is an interior space formed to the linkage structure (space inside 30 where the operating member is).


. 



Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-7, 11-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654